Exhibit 10.2

 


GUARANTY AGREEMENT

Dated as of April 17, 2009

Re:

$50,000,000 6.58% Senior Notes, Series A, due April 17, 2014

of

CH Energy Group, Inc.

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(Not a part of the Agreement)

SECTION

HEADING

PAGE

 

Parties

1

Recitals

1

Section 1.

Definitions

2

Section 2. Guaranty of Notes, Note Purchase Agreement and Supplemental Note
Purchase Agreements    2

Section 3.

Guaranty of Payment and Performance

2

Section 4.

General Provisions Relating to the Guaranty

3

Section 5.

Representations and Warranties of the Guarantor

8

Section 6.

Guarantor Covenants

9

 

Section 6.1.

Compliance with Law

9

 

Section 6.2.

Insurance

9

 

Section 6.3.

Maintenance of Properties

9

 

Section 6.4.

Payment of Taxes and Claims

10

 

Section 6.5.

Legal Existence, Etc

10

 

Section 6.6.

Obligations to Rank Pari Passu

10

 

Section 6.7.

Books and Records

10

Section 7.

[Reserved.]

10

Section 8.

Governing Law.

10

Section 9.

[Reserved.]

11

Section 10.

Amendments, Waivers and Consents

11

Section 11.

Notices

12

Section 12.

Miscellaneous

13

 

 

-i-

 

--------------------------------------------------------------------------------

 

 

Section 13.

Indemnity

13

Signature

15

 

B-ii

 

--------------------------------------------------------------------------------

 



 

GUARANTY  AGREEMENT

Re:

$50,000,000 6.58% Senior Notes, Series A, due April 17, 2014

This GUARANTY AGREEMENT dated as of April 17, 2009 (the or this “Guaranty”) is
entered into by Central Hudson Enterprises Corporation, a New York corporation
(the “Guarantor”).

RECITALS

A.      The Guarantor is a wholly owned subsidiary of CH Energy Group, Inc., a
New York corporation (the “Company”).

B.     In order to refinance certain debt and for general corporate purposes,
the Company has entered into that certain Note Purchase Agreement dated as of
April 17, 2009 (the “Note Purchase Agreement”) among the Company and the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”),
providing for, inter alia, the issue and sale by the Company to the Initial Note
Purchasers of $50,000,000 aggregate principal amount of its 6.58% Senior Notes,
Series A, due April 17, 2014 (the “Series A Notes”), and for the issue and sale
by the Company to subsequent purchasers (the “Supplemental Note Purchasers”) of
subsequent series of promissory notes (collectively, the “Supplemental Notes”
and, together with the Series A Notes, the “Notes”) in an aggregate principal
amount not to exceed $75,000,000 pursuant to Supplemental Note Purchase
Agreements (as defined in the Note Purchase Agreement). The Initial Note
Purchasers and the Supplemental Note Purchasers are, together with their
successors, assigns or any other future holder of the Notes, hereinafter
referred to as the “Holders”.

C.      The Initial Note Purchasers have required as a condition to their
purchase of the Series A Notes and as a condition to the future issuance and
sale of Supplemental Notes that the Company cause the undersigned to enter into
this Guaranty, as security for the Notes, and the Company has agreed to cause
the undersigned to execute this Guaranty in order to induce the Initial Note
Purchasers to purchase the Series A Notes and in order to induce the
Supplemental Note Purchasers to purchase the Supplemental Notes and thereby
benefit the Company by providing funds to refinance certain debt and for general
corporate purposes.

D.      The Guarantor will derive substantial direct and indirect benefit from
the sale of the Notes to the Initial Note Purchasers and Supplemental
Purchasers.

NOW, THEREFORE, as required by Section 2.3(a) of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, the Guarantor does
hereby covenant and agree as follows:

 

 

--------------------------------------------------------------------------------

 

Section 1.

Definitions.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

Section 2.

Guaranty of Notes, Note Purchase Agreement and Supplemental Note Purchase
Agreements.

            (a)     Subject to the limitation set forth in Section 2(b) hereof,
the Guarantor does hereby irrevocably, absolutely and unconditionally guarantee
unto the Holders: (1) the full and prompt payment of the principal of, premium,
if any, and interest on the Notes from time to time outstanding, as and when
such payments shall become due and payable whether by lapse of time, upon
redemption or prepayment, by extension or by acceleration or declaration or
otherwise (including (to the extent legally enforceable) interest due on overdue
payments of principal, premium, if any, or interest at the rate set forth in the
Notes and interest accruing at the then applicable rate provided in the Notes
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) in Federal or other immediately available funds of the United States
of America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes, the Note Purchase Agreement and any Supplemental Note Purchase
Agreement and (3) the full and prompt payment, upon demand by any Holder, of all
costs and expenses, legal or otherwise (including attorneys&#65533; fees), if
any, as shall have been expended or incurred in the protection or enforcement of
any rights, privileges or liabilities in favor of the Holders under or in
respect of the Notes, the Note Purchase Agreement, any Supplemental Note
Purchase Agreement or under this Guaranty or in any consultation or action in
connection therewith or herewith and in each and every case irrespective of the
validity, regularity, or enforcement of any of the Notes, Note Purchase
Agreement or any Supplemental Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.

(b)      The liability of the Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

Section 3.

Guaranty of Payment and Performance.

This is a guarantee of payment and performance and the Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note, the Note Purchase Agreement or any Supplemental Note
Purchase Agreement be brought against the Company or any other Person or that
resort be had to any direct or indirect security for the Notes or for this
Guaranty or any other remedy. Any Holder may, at its option, proceed hereunder
against the Guarantor in the first instance to collect monies when due, the
payment of

 

-2-

 

--------------------------------------------------------------------------------

which is guaranteed hereby, without first proceeding against the Company or any
other Person and without first resorting to any direct or indirect security for
the Notes or for this Guaranty or any other remedy. The liability of the
Guarantor hereunder shall in no way be affected or impaired by any acceptance by
any Holder of any direct or indirect security for, or other guaranties of, any
Debt, liability or obligation of the Company or any other Person to any Holder
or by any failure, delay, neglect or omission by any Holder to realize upon or
protect any such guarantees, Debt, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.

Section 4.

General Provisions Relating to the Guaranty.

(a)     The Guarantor hereby consents and agrees that any Holder or Holders from
time to time may, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1)          extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or

(2)          sell, release, surrender, modify, impair, exchange or substitute
any and all property, of any nature and from whomsoever received, held by, or
for the benefit of, any such Holder as direct or indirect security for the
payment or performance of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes; or

(3)          settle, adjust or compromise any claim of the Company against any
other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes.

The Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that the Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b)

The Guarantor hereby waives, to the fullest extent permitted by law:

(1)            notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Debt, liability and

 

-3-

--------------------------------------------------------------------------------

obligation described in Section 2 hereof shall conclusively be presumed to have
been created, contracted or incurred in reliance upon the execution of this
Guaranty);

(2)          demand of payment by any Holder from the Company or any other
Person indebted in any manner on or for any of the Debt, liabilities or
obligations hereby guaranteed; and

(3)          presentment for the payment by any Holder or any other Person of
the Notes or any other instrument, protest thereof and notice of its dishonor to
any party thereto and to the Guarantor.

The obligations of the Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement and each
Supplemental Note Purchase Agreement), whether by reason of any claim of any
character whatsoever or otherwise and shall not be subject to any defense,
set-off, counterclaim (other than any compulsory counterclaim), recoupment or
termination whatsoever.

(c)     The obligations of the Guarantor hereunder shall be binding upon the
Guarantor and its successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantor:

(1)          the genuineness, validity, regularity or enforceability of the
Notes, the Note Purchase Agreement, any Supplemental Note Purchase Agreement or
any other agreement or any of the terms of any thereof, the continuance of any
obligation on the part of the Company or any other Person on or in respect of
the Notes or under the Note Purchase Agreement or under any Supplemental Note
Purchase Agreement or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any Supplemental Note
Purchase Agreement or any other agreement or the existence or continuance of the
Company or any other Person as a legal entity; or

(2)          any default, failure or delay, willful or otherwise, in the
performance by the Company or any other Person of any obligations of any kind or
character whatsoever under the Notes, the Note Purchase Agreement, any
Supplemental Note Purchase Agreement or any other agreement; or

(3)          any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any other Person or in respect of the property of
the Company or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation, the sale of all or substantially all of the assets of
or winding up of the Company or any other Person; or

 

-4-

 

--------------------------------------------------------------------------------

 

(4)          impossibility or illegality of performance on the part of the
Company or any other Person of its obligations under the Notes, the Note
Purchase Agreement, any Supplemental Note Purchase Agreement or any other
agreements; or

(5)          in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or

(6)          any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company or any other Person or any claims, demands, charges or Liens of any
nature, foreseen or unforeseen, incurred by the Company or any other Person, or
against any sums payable in respect of the Notes or under the Note Purchase
Agreement or under any Supplemental Note Purchase Agreement, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7)          any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or any other Person of its respective obligations
under or in respect of the Notes, the Note Purchase Agreement, any Supplemental
Note Purchase Agreement or any other agreement; or

(8)          the failure of the Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or

(9)          any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to the Guarantor of
failure of the Company or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
any Supplemental Note Purchase Agreement or any other agreement or failure to
resort for payment to the Company or to any other Person or to any other
guaranty or to any property, security, Liens or other rights or remedies; or

 

-5-

 

--------------------------------------------------------------------------------

 

(10)          the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement, any Supplemental Note
Purchase Agreement or any other agreement, or the sale, release, substitution or
exchange of any security for the Notes; or

(11)          any merger or consolidation of the Company or any other Person
into or with any other Person or any sale, lease, transfer or other disposition
of any of the assets of the Company or any other Person to any other Person, or
any change in the ownership of any shares of the Company or any other Person; or

(12)          any defense whatsoever that: (i) the Company or any other Person
might have to the payment of the Notes (principal, premium, if any, or
interest), other than payment thereof in Federal or other immediately available
funds, or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Purchase Agreement,
any Supplemental Note Purchase Agreement or any other agreement, whether through
the satisfaction or purported satisfaction by the Company or any other Person of
its debts due to any cause such as bankruptcy, insolvency, receivership, merger,
consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise, other than the defense of indefeasible payment in full in cash of the
Notes; or

(13)          any act or failure to act with regard to the Notes, the Note
Purchase Agreement, any Supplemental Note Purchase Agreement or any other
agreement or anything which might vary the risk of the Guarantor or any other
Person; or

(14)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor or any other Person in respect of
the obligations of the Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of the Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement and under each Supplemental Note Purchase
Agreement, at the place specified in and all in the manner and with the effect
provided in the Notes and the Note Purchase Agreement and each Supplemental Note
Purchase Agreement, as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company shall default under or in respect of the terms of the
Notes, the Note Purchase Agreement or any Supplemental Note Purchase Agreement
and that notwithstanding recovery hereunder for or in respect of any given
default or defaults by the Company under the Notes, the Note Purchase

 

-6-

--------------------------------------------------------------------------------

 

Agreement or any Supplemental Note Purchase Agreement, this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.

(d)      All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note whether with or without the consent of or
notice to the Guarantor under this Guaranty or to the Company.

(e)     To the extent of any payments made under this Guaranty, the Guarantor
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but the Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes, the Note Purchase Agreement and each
Supplemental Note Purchase Agreement and by the Guarantor under this Guaranty,
and the Guarantor shall not take any action to enforce such right of
subrogation, and the Guarantor shall not accept any payment in respect of such
right of subrogation, until all amounts due and owing by the Company under or in
respect of the Notes, the Note Purchase Agreement and each Supplemental Note
Purchase Agreement and all amounts due and owing by the Guarantor hereunder have
indefeasibly been finally paid in cash in full. If any amount shall be paid to
the Guarantor in violation of the preceding sentence at any time prior to the
indefeasible payment in cash in full of the Notes and all other amounts payable
under the Notes, the Note Purchase Agreement, each Supplemental Note Purchase
Agreement and this Guaranty, such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the amounts due or to become due with respect to the Notes and all
other amounts payable under the Note Purchase Agreement, each Supplemental Note
Purchase Agreement and this Guaranty, whether matured or unmatured. The
Guarantor acknowledges that it has received, or will receive, direct and
indirect benefits from the financing arrangements contemplated by the Note
Purchase Agreement, each Supplemental Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.

(f)

[Reserved.]

(g)     The Guarantor agrees that to the extent the Company or any other Person
makes any payment on any Note, which payment or any part thereof is subsequently
invalidated, voided, declared to be fraudulent or preferential, set aside,
recovered, rescinded or is required to be retained by or repaid to a trustee,
receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantor’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantor hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity, or fraud asserted by any account
debtor or by any other Person.

 

-7-

 

--------------------------------------------------------------------------------

 

(h)     No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantor or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantor
hereunder or (2) to pursue any other remedy that the Guarantor may or may not be
able to pursue itself and that may lighten the Guarantor&#65533;s burden, any
right to which the Guarantor hereby expressly waives.

(i)     The obligations of the Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of the Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other Debt of the
Guarantor.

Section 5.

Representations and Warranties of the Guarantor.

The Guarantor represents and warrants to each Holder that:

(a)        The Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of the Guarantor
and its subsidiaries, taken as a whole, or (2) the ability of the Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty (herein in this Section 5 and Section 6, a
“Material Adverse Effect”). The Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.

(b)        This Guaranty has been duly authorized by all necessary action on the
part of the Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c)        The execution, delivery and performance by the Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by-law,
or any other agreement or instrument to which the Guarantor or any of its
subsidiaries is bound or by which the Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Guarantor or any of its subsidiaries.

 

-8-

 

--------------------------------------------------------------------------------

 

(d)        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Guarantor of this Guaranty.

(e)        The Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. The Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. The Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. The Guarantor does not intend to hinder, delay
or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.

Section 6.

Guarantor Covenants.

From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon, the Guarantor agrees as follows:

Section 6.1.     Compliance with Law. The Guarantor will, and will cause each of
its subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.2.     Insurance. The Guarantor will, and will cause each of its
subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 6.3.     Maintenance of Properties. The Guarantor will, and will cause
each of its subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 6.3 shall not prevent the Guarantor or any of its subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Guarantor has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-9-

 

--------------------------------------------------------------------------------

 

Section 6.4.     Payment of Taxes and Claims. The Guarantor will, and will cause
each of its subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Guarantor or any of its
subsidiaries; provided that neither the Guarantor nor any of its subsidiaries
need pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by the Guarantor or such
subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Guarantor or such subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Guarantor or such subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

Section 6.5.     Legal Existence, Etc. The Guarantor will at all times preserve
and keep in full force and effect its legal existence. The Guarantor will at all
times preserve and keep in full force and effect the legal existence of each of
its subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary)
and all rights and franchises of the Guarantor and its subsidiaries unless, in
the good faith judgment of the Guarantor, the termination of or failure to
preserve and keep in full force and effect such legal existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

Section 6.6.     Obligations to Rank Pari Passu. The obligations of the
Guarantor under this Guaranty are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Guarantor which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Guarantor.

Section 6.7.     Books and Records. The Guarantor will, and will cause each of
its subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Guarantor, or such subsidiary, as the
case may be.

Section 7.

[Reserved.]

 

Section 8.

Governing Law.

(a)     This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

(b)      The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty.  To the fullest extent

 

-10-

--------------------------------------------------------------------------------

 

permitted by applicable law, the Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(c)     The Guarantor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 8(b) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 11 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(d)      Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the holders of
any of the Notes may have to bring proceedings against the Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e)     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

Section 9.

[Reserved.]

 

Section 10.

Amendments, Waivers and Consents.

(a)        This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Guarantor and the Required Holders.

(b)        The Guarantor will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantor will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.

(c)        The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as

 

-11-

--------------------------------------------------------------------------------

 

consideration for or as an inducement to the entering into by any Holder of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each Holder even if such Holder did not consent to such
waiver or amendment.

(d)        Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantor. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantor
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

(e)        Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by the Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

Section 11.

Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(1)          if to an Initial Note Purchaser or such Initial Note Purchaser’s
nominee, to such Initial Note Purchaser or such Initial Note Purchaser’s nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreement, or at such other address as such Initial Note Purchaser or
such Initial Note Purchaser’s nominee shall have specified to the Guarantor or
the Company in writing,

(2)          if to a Supplemental Note Purchaser or such Supplemental Note
Purchaser’s nominee, to such Supplemental Note Purchaser or such Supplemental
Note Purchaser’s nominee at the address specified for such communications in
Schedule A to the appropriate Supplemental Note Purchase Agreement, or at such
other address as such Supplemental Note Purchaser or such Supplemental Note
Purchaser’s nominee shall have specified to the Guarantor or the Company in
writing,

(3)          if to any other Holder, to such Holder at such address as such
Holder shall have specified to the Guarantor or the Company in writing, or

(4)          if to the Guarantor, to the Guarantor c/o the Company at its
address set forth at the beginning of the Note Purchase Agreement to the
attention of Chief Financial

 

-12-

--------------------------------------------------------------------------------

 

Officer, or at such other address as the Guarantor shall have specified to the
Holders in writing.

Notices under this Section 11 will be deemed given only when actually received.

Section 12.

Miscellaneous;.

(a)     No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

(b)      The Guarantor will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement or the
Supplemental Note Purchase Agreements, or by such other method or at such other
address as any Holder shall have from time to time specified to the Guarantor in
writing for such purpose, without the presentation or surrender of this Guaranty
or any Note.

(c)     Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d)

[Reserved].

(e)     This Guaranty shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.

(f)         This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument.

Section 13.

Indemnity.

To the fullest extent of applicable law, the Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of

 

-13-

--------------------------------------------------------------------------------

 

them in accordance with its terms (all of the foregoing collectively, an
“Indemnifiable Circumstance”). For greater certainty, these losses shall include
without limitation all obligations hereby guaranteed which would have been
payable by the Company but for the existence of an Indemnifiable Circumstance;
provided, however, that the extent of the Guarantor’s aggregate liability under
this Section 13 shall not at any time exceed the amount (but for any
Indemnifiable Circumstance) otherwise guaranteed pursuant to Section 2.

[Remainder of page intentionally left blank]



 

-14-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this 17th day of April, 2009.

 

CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation

 

 

By:   /s/Christopher M. Capone         

Christopher M. Capone

Chief Financial Officer

 

 

 

 

-15-

--------------------------------------------------------------------------------

 

Accepted and Agreed:

 

CH ENERGY GROUP, INC., a New York corporation

By:

 

/s/Christopher M. Capone   

 

Christopher M. Capone

Executive Vice President and Chief Financial

Officer

 

 

 

 

-16-

 

 

 